EXHIBIT 10.1

 

STOCK PURCHASE AGREEMENT

 

THIS STOCK PURCHASE AGREEMENT (the “Agreement”) is made this 4th day of
December, 2019, by and among Canbiola, Inc. a Florida corporation (“CANB”), on
one hand, and Iconic Brands, Inc., a Nevada corporation (the “ICNB”) and Green
Grow Farms, Inc., a New York corporation (“GGFI”) on the other hand. CANB, ICNB,
and GGFI are sometimes referred to herein individually as a “Party” and
collectively as the “Parties.”

 

BACKGROUND

 

A. ICNB is a publicly held company quoted on OTC Market’s OTCQB under the symbol
“ICNB,” and Canbiola, Inc. is a publicly held company quoted on OTC Market’s
OTCQB under the symbol “CANB”;

 

B. ICNB currently owns and holds fifty-one percent (51%) of the issued and
outstanding equity interests (the “Shares”) of GGFI;

 

C. Upon the terms and subject to the conditions set forth herein, CANB desires
to purchase the Shares from ICNB, and ICNB desires to sell the Shares to CANB
(the “Stock Purchase”) with the specific intent of GGFI becoming a
majority-owned subsidiary of CANB; and

 

D. The Parties desire to make certain representations, warranties, covenants and
agreements in connection with the Stock Purchase and also to prescribe various
conditions to the Stock Purchase.

 

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the adequacy of which
are hereby acknowledged, the parties agree as follows:

 

Article I

DEFINITIONS

 

I.1 Definitions. For purposes of this Agreement, and in addition to other terms
defined elsewhere in this Agreement, the following terms have the meaning
assigned to them below:

 

(a) an “affiliate” of any person means another person that directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such first person;

 

(b) “material adverse change” or “material adverse effect” means, when used in
connection with GGFI, ICNB or CANB, any change or effect that either
individually or in the aggregate with all other such changes or effects is
materially adverse to the business, assets, properties, condition (financial or
otherwise) or results of operations of such party and its subsidiaries taken as
a whole (after giving effect in the case of CANB to the consummation of the
Stock Purchase);

 

(c) “ordinary course of business” means the ordinary course of business
consistent with past custom and practice (including with respect to quantity and
frequency);

 



 1 of 26

  



  

(d) “person” means an individual, corporation, partnership, joint venture,
association, trust, unincorporated organization or other entity;

 

(e) “subsidiary” of any person means another person, an amount of the voting
securities, other voting ownership or voting partnership interests, of which is
sufficient to elect at least a majority of its board of directors or other
governing body (or, if there are no such voting interests, more than fifty
percent (50%) of the equity interests of which) that is owned, directly or
indirectly, by such first person; and

 

(f) “security interest” means any mortgage, pledge, lien, encumbrance, deed of
trust, lease, charge, right of first refusal, easement, servitude, proxy, voting
trust or agreement, transfer restriction under any shareholder or similar
agreement or any other security interest, other than (i) mechanic’s,
materialmen’s, and similar liens, (ii) statutory liens for taxes not yet due and
payable, (c) purchase money liens and liens securing rental payments under
capital lease arrangements, (iii) pledges or deposits made in the ordinary
course of business in connection with workers’ compensation, unemployment
insurance or other similar social security legislation; and (iv) encumbrances,
security deposits or reserves required by law or by any Governmental Entity.

 

(g) “Trading Market” means any of the following markets or exchanges on which
the Purchase Shares is listed or quoted for trading on the date in question: the
NYSE MKT, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange, or any market or quotation service
of the OTC Markets Group (or any successors to any of the foregoing).

 

(h) “VWAP” means, for any date, the price determined by the first of the
following clauses that applies: (a) if the Purchase Shares is then listed or
quoted on a Trading Market, the daily volume weighted average price of the
Purchase Shares for such date (or the nearest preceding date) on the Trading
Market on which the Common Stock is then listed or quoted as reported by
Bloomberg L.P. (based on a Trading Day from 9:30 a.m. (New York City time) to
4:02 p.m. (New York City time)), (b) if OTCQB or OTCQX is not a Trading Market,
the volume weighted average price of the Purchase Shares for such date (or the
nearest preceding date) on OTCQB or OTCQX as applicable, (c) if the Purchase
Shares is not then listed or quoted for trading on OTCQB or OTCQX and if prices
for the Common Stock are then reported in the “Pink Sheets” published by OTC
Markets, Inc. (or a similar organization or agency succeeding to its functions
of reporting prices), the most recent bid price per share of the Purchase Shares
so reported, or (d) in all other cases, the fair market value of a share of the
Purchase Shares as determined by an independent appraiser selected in good faith
by the Parties, the fees and expenses of which shall be paid by CANB.

 

Article II

PURCHASE AND SALE

 

II.1 Purchase and Sale. Upon the terms and subject to the conditions set forth
in this Agreement, at the Closing (as hereinafter defined), ICNB will sell,
convey, assign, and transfer the Shares to CANB. The Shares transferred to CANB
at the Closing shall constitute 100% of the issued and outstanding equity
interests of GGFI held by ICNB and 51% of the total issued and outstanding
equity interests of GGFI.

 



 2 of 26

  



  

II.2 Consideration. Upon the terms and subject to the satisfaction of the
conditions contained in this Agreement, at the Closing, CANB will issue and
deliver to ICNB an aggregate of 37,500,000 shares of CANB’s common stock, nil
par value per share (“Purchase Shares”) in consideration and exchange for the
Shares, subject to the following conditions:

 

(a) Adjustment. On June 30, 2020 (“Valuation Date”) a valuation of the Purchase
Shares shall be performed for the purpose of determining whether an adjustment
of the number of Purchase Shares issued to ICNB is to be made, based upon the
following:

 

(i) If the Market Price Per Purchase Share (as defined) on the Valuation Date is
less than $1,000,000, CANB shall issue to ICNB such a number of additional
shares (“Additional Purchase Shares”) so that the aggregate value of aggregate
shares issued to ICNB for the purchase of the Shares (taking into account the
Purchase Shares and the Additional Purchase Shares) equals $1,000,000. For
purposes of the valuation, Market Price Per Purchase Share shall be determined
based upon the 10-day average VWAP for the 10-day period ending on June 30,
2020.

 

(b) Registration. In the event that ICNB determines to make a distribution of
the Purchase Shares to its shareholders, whether by way of dividend or
otherwise, CANB agrees to cooperate in the filing of a registration statement
(the “Registration Statement”) with the United States Securities and Exchange
Commission (the “SEC”) covering the Shares (the “Registrable Shares”), if
requested by ICNB. CANB further agrees to use commercially reasonable efforts to
ensure that any such Registration Statement is declared effective by the SEC.
ICNB shall be responsible for directly paying all expenses relating to such
registration, including, but not limited to, filing fees, CANB counsel legal
fees, blue sky filing fees and audit fees.

 

II.3 Closing. Unless earlier terminated according to the terms hereof, the
closing of the Stock Purchase (the “Closing”) will take place at the New York
offices of Sheppard, Mullin, Richter & Hampton, LLP within ten (10) days of the
date that the contingencies set forth in Articles VI are satisfied, including,
without limitation, the delivery of the audited financial statements of GGFI (as
indicated by the officer certificates to be issued by CANB and ICNB pursuant to
Article VI) (the “Closing Date”), unless another date, time or place is agreed
to in writing by ICNB and CANB. Unless otherwise agreed in writing by the
parties hereto, the Closing shall occur no later than December 31, 2019. In the
event that the conditions in Article VI have not been satisfied prior to
December 31, 2019, either party may terminate this Agreement by providing
written notice to non-terminating party.

 

II.4 Closing Deliveries. On or prior to the Closing Date:

 

(a) ICNB shall deliver or cause to be delivered to CANB the following: (i) the
Shares and executed Stock Power(s) or other documents satisfactory to CANB
permitting the transfer from ICNB to CANB of the Shares; (ii) all items and
equipment, inventory, and assets required to operate GGFI’s business as
currently conducted (the “Business”) that are in the possession of ICNB,
including the Required Assets (defined below); (iii) all keys for GGFI’s
property that are in the possession of ICNB; (iv) all books, ledgers and records
of ICNB and GGFI, including but not limited to minute books, financial records
and statements, bank statements, account information, tax records and
certificates of payments, executed contracts, stock certificates, stock powers
and assignments, terminations and resignations of all officers and directors,
payroll and employee records, vendor lists, customer lists and records,
analytical data, and licenses or permits issued to operate the Business or
otherwise that are in the possession of ICNB; and (v) such other closing
documents as may be reasonably requested by CANB.

 

(b) CANB shall deliver or cause to be delivered to ICNB (i) a certificate
representing the Purchase Shares, registered in the name of ICNB or its
assign(s) and (ii) such other closing documents as may be reasonably requested
by ICNB.

 



 3 of 26

  



  

Article III

REPRESENTATIONS AND WARRANTIES OF ICNB

 

III.1. Representations and Warranties of ICNB. ICNB hereby represents and
warrants to CANB as follows, which representations and warranties shall be true
and correct as of Closing

 

(a) Organization. Standing and Power. ICNB and GGFI is duly organized, validly
existing and in good standing under the laws of the state in which it was
organized and has the requisite power and authority and all government licenses,
authorizations, permits, consents and approvals required to own, lease and
operate its properties and carry on its business as now being conducted. ICNB
and GGFI are duly qualified or licensed to do business and are in good standing
in each jurisdiction in which the nature of their business or the ownership or
leasing of their properties makes such qualification or licensing necessary,
other than in such jurisdictions where the failure to be so qualified or
licensed (individually or in the aggregate) would not have a material adverse
effect on either Party.

 

(b) Corporate Authority. Non-contravention. ICNB has all requisite power and
authority to enter into this Agreement and to consummate the transactions
contemplated by this Agreement. The execution and delivery of this Agreement by
ICNB and the consummation by them of the transactions contemplated hereby have
been duly authorized by all necessary action on the part of ICNB. This Agreement
has been duly executed and when delivered by ICNB shall constitute a valid and
binding obligation of ICNB, enforceable against ICNB in accordance with its
terms, except as such enforcement may be limited by bankruptcy, insolvency or
other similar laws affecting the enforcement of creditors’ rights generally or
by general principles of equity. The execution and delivery of this Agreement do
not, and the consummation of the transactions contemplated by this Agreement and
compliance with the provisions hereof will not, conflict with, or result in any
breach or violation of, or default (with or without notice or lapse of time, or
both) under, or give rise to a right of termination, cancellation or
acceleration of or “put” right with respect to any obligation or to a loss of a
material benefit under, or result in the creation of any security interest upon
any of the properties or assets of ICNB under, (i) their respective certificates
or articles of incorporation, bylaws or other organizational or charter
documents, (ii) any loan or credit agreement, note, bond, mortgage, indenture,
lease or other agreement, instrument, permit, concession, franchise or license
applicable to ICNB, their properties or assets, or (iii) subject to the
governmental filings and other matters referred to in the following sentence,
any judgment, order, decree, statute, law, ordinance, rule, regulation or
arbitration award applicable to ICNB their properties or assets, other than, in
the case of clauses (ii) and (iii), any such conflicts, breaches, violations,
defaults, rights, losses or security interests that individually or in the
aggregate could not have a material adverse effect with respect to ICNB or could
not prevent, hinder or materially delay the ability of ICNB to consummate the
transactions contemplated by this Agreement.

 



 4 of 26

  



  

(c) Governmental Authorization. No consent, approval, order or authorization of,
or registration, declaration or filing with, or notice to, any United States
federal or state court, administrative agency or commission, or other federal,
state or local government or other governmental authority, agency, domestic or
foreign (a “Governmental Entity”), is required by or with respect to ICNB in
connection with the execution and delivery of this Agreement by ICNB or the
consummation by ICNB of the transactions contemplated hereby.

 

(d) Certain Fees. No brokerage or finder’s fees or commissions are or will be
payable by ICNB to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other person with respect to the
transactions contemplated by this Agreement.

 

(e) Ownership of Shares. ICNB is the record owner, and has good and valid title
to, the Shares, free and clear of any charge, mortgage, pledge, security
interest, lien, or encumbrance, other than restrictions on transfer imposed by
applicable securities laws. ICNB is not a party to any option, warrant, right,
contract, call, put or other agreement or commitment providing for the
disposition or acquisition of any such Shares, nor is ICNB a party to any voting
trust, proxy or other contract, agreement or understanding with respect to the
voting of any such Shares. Upon delivery to CANB at the Closing of stock
certificates representing the Shares, good and valid title to the Shares will
pass to CANB, free and clear of any charge, mortgage, pledge, security interest,
lien, or encumbrance, other than restrictions on transfer imposed by applicable
securities laws.

 

(f) Litigation. There is no suit, action or proceeding or investigation pending
or, to the knowledge of ICNB and GGFI, threatened against or affecting GGFI,
ICNB or any of their respective officers, directors, or key employees or any
basis for any such suit, action, proceeding or investigation that, individually
or in the aggregate, which could reasonably be expected to have a material
adverse effect with respect to ICNB or GGFI or prevent, hinder or materially
delay the ability of ICNB and GGFI to consummate the transactions contemplated
by this Agreement, nor is there any judgment, decree, injunction, rule or order
of any Governmental Entity or arbitrator outstanding against ICNB or GGFI
having, or which, insofar as reasonably could be foreseen by ICNB and GGFI, in
the future could have, any such effect.

 

(g) Liabilities of GGFI. To the best of the knowledge of ICNB, except as may be
disclosed on Schedule 4.1(m) or in the financial statements of GGFI, there are
not any liabilities or obligations explicitly and directly taken on or known by
ICNB related to the Business or GGFI.

 



 5 of 26

  



 

III.1 Representations and Warranties of GGFI. GGFI hereby represents and
warrants to CANB as follows, which representations and warranties shall be true
and correct as of Closing:

 

(a) Organization, Standing and Power. GGFI is duly organized, validly existing
and in good standing under the laws of the state in which it was organized and
has the requisite power and authority and all government licenses,
authorizations, permits, consents and approvals required to own, lease and
operate its properties and carry on its business as now being conducted. GGFI is
duly qualified or licensed to do business and are in good standing in each
jurisdiction in which the nature of their business or the ownership or leasing
of their properties makes such qualification or licensing necessary, other than
in such jurisdictions where the failure to be so qualified or licensed
(individually or in the aggregate) would not have a material adverse effect on
either Party.

 

(b) Subsidiaries. GGFI does not own, directly or indirectly, any equity or other
ownership interest in any company, corporation, partnership, joint venture or
otherwise, other than such equity and ownership interest as are set forth on
Schedule 4.1(b).

 

(c) Capital Structure. The number of shares and type of all authorized, issued
and outstanding capital stock of GGFI, and all shares of capital stock reserved
for issuance under GGFI’s various option and incentive plans, on a fully diluted
basis, is specified on Schedule 4.1(c). Except as set forth in Schedule 4.1(c),
no shares of capital stock or other equity securities of GGFI are issued,
reserved for issuance or outstanding. All outstanding shares of capital stock of
GGFI are duly authorized, validly issued, fully paid and nonassessable and not
subject to preemptive rights and, upon transfer of the Shares to CANB, the
Shares shall remain duly authorized, validly issued, fully paid and
nonassessable and not subject to preemptive rights. There are no outstanding
bonds, debentures, notes or other indebtedness or other securities of GGFI
having the right to vote (or convertible into, or exchangeable for, securities
having the right to vote) on any matters. Except as set forth in Schedule
4.1(c), there are no outstanding securities, options, warrants, calls, rights,
commitments, agreements, arrangements or undertakings of any kind to which GGFI
is a party or by which they are bound obligating GGFI to issue, deliver or sell,
or cause to be issued, delivered or sold, additional shares of capital stock or
other equity or voting securities of GGFI or obligating GGFI to issue, grant,
extend or enter into any such security, option, warrant, call, right,
commitment, agreement, arrangement or undertaking. There are no outstanding
contractual obligations, commitments, understandings or arrangements of GGFI to
repurchase, redeem or otherwise acquire or make any payment in respect of any
shares of capital stock of GGFI.

 

(d) Corporate Authority; Non-contravention. GGFI has all requisite power and
authority to enter into this Agreement and to consummate the transactions
contemplated by this Agreement. The execution and delivery of this Agreement by
GGFI and the consummation by them of the transactions contemplated hereby have
been duly authorized by all necessary action on the part of GGFI. This Agreement
has been duly executed and when delivered by GGFI shall constitute a valid and
binding obligation of GGFI, enforceable against GGFI, as applicable, in
accordance with its terms, except as such enforcement may be limited by
bankruptcy, insolvency or other similar laws affecting the enforcement of
creditors’ rights generally or by general principles of equity. The execution
and delivery of this Agreement do not, and the consummation of the transactions
contemplated by this Agreement and compliance with the provisions hereof will
not, conflict with, or result in any breach or violation of, or default (with or
without notice or lapse of time, or both) under, or give rise to a right of
termination, cancellation or acceleration of or “put” right with respect to any
obligation or to a loss of a material benefit under, or result in the creation
of any security interest upon any of the properties or assets of GGFI under, (i)
their respective certificates or articles of incorporation, bylaws or other
organizational or charter documents, (ii) any loan or credit agreement, note,
bond, mortgage, indenture, lease or other agreement, instrument, permit,
concession, franchise or license applicable to GGFI, its properties or assets,
or (iii) subject to the governmental filings and other matters referred to in
the following sentence, any judgment, order, decree, statute, law, ordinance,
rule, regulation or arbitration award applicable to GGFI, its properties or
assets, other than, in the case of clauses (ii) and (iii), any such conflicts,
breaches, violations, defaults, rights, losses or security interests that
individually or in the aggregate could not have a material adverse effect with
respect to GGFI or could not prevent, hinder or materially delay the ability of
GGFI to consummate the transactions contemplated by this Agreement.

 



 6 of 26

  



   

(e) Governmental Authorization. No consent, approval, order or authorization of,
or registration, declaration or filing with, or notice to, any United States
federal or state court, administrative agency or commission, or other federal,
state or local government or other governmental authority, agency, domestic or
foreign (a “Governmental Entity”), is required by or with respect to ICNB or
GGFI in connection with the execution and delivery of this Agreement by GGFI or
the consummation by ICNB of the transactions contemplated hereby.

   

(f) Certain Fees. No brokerage or finder’s fees or commissions are or will be
payable by GGFI to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other person with respect to the
transactions contemplated by this Agreement.

 

(g) Litigation. There is no suit, action or proceeding or investigation pending
or, to the knowledge of GGFI, threatened against or affecting GGFI, ICNB or any
of their respective officers, directors, or key employees or any basis for any
such suit, action, proceeding or investigation that, individually or in the
aggregate, which could reasonably be expected to have a material adverse effect
with respect to ICNB or GGFI or prevent, hinder or materially delay the ability
of ICNB and GGFI to consummate the transactions contemplated by this Agreement,
nor is there any judgment, decree, injunction, rule or order of any Governmental
Entity or arbitrator outstanding against ICNB or GGFI having, or which, insofar
as reasonably could be foreseen by ICNB and GGFI, in the future could have, any
such effect.

 

(h) Building Codes. GGFI has no knowledge that any leasehold improvements at
GGFI’s property violates any provisions of any applicable building codes, fire
regulations, building restrictions, or other ordinances, orders, or regulations.

 

(i) Compliance with Laws and License Requirements. The conduct of the businesses
of GGFI complies, and at all times has complied, with all statutes, laws,
regulations, ordinances, rules, judgments, orders, decrees or arbitration awards
applicable thereto, excepting the federal Controlled Substances Act, as amended.
All licenses and permits necessary to operate the Business, including but not
limited to all licenses and permits required for the legal purchase, sale,
cultivation, manufacturing, and/or distribution of hemp, hemp derivatives, and
hemp-related products, as applicable (collectively, “GGFI Licenses”), have been
validly issued, have not expired or been revoked or otherwise terminated, and
will each continue in full force and effect following Closing. Further, GGFI is
now, and at times since issuance of any license , been in compliance with the
rules and regulations applicable to them by virtue of the such GGFI Licenses. No
further GGFI Licenses are required to operate the Business as currently
conducted. There are no known pending or contemplated actions or investigations
against ICNB, GGFI, or any of their respective officers or directors by any
Governmental Entity as they relate to the GGFI Licenses or the Business.

 



 7 of 26

  



  

(j) Employment Matters

 

(i) GGFI is not a party or otherwise subject to any collective bargaining or
other agreement governing the wages, hours, or terms of employment of its
employees.

 

(ii) There is no (a) unfair labor practice complaint against GGFI pending before
the National Labor Relations Board or any other governmental authority; (b)
labor strike, slowdown, or work stoppage actually occurring or, to the best
knowledge of GGFI, threatened against GGFI; (c) representation petition
regarding GGFI’s employees pending before the National Labor Relations Board; or
(iv) grievance or any arbitration proceeding pending arising out of or under
collective bargaining agreements applicable to GGFI.

 

(iii) GGFI has not experienced any primary work stoppage or other organized work
stoppage involving its employees in the past two years.

 

(iv) No claim is pending or, to the knowledge of GGFI, threatened by or on
behalf of any of GGFI’s employees under any federal, state, or local labor or
employment laws or regulations.

 

(v) There are no pension, retirement, profit-sharing, deferred compensation,
bonus, commission, incentive, life insurance, health and disability insurance,
hospitalization, and all other employee benefit plans or arrangements
(including, without limitation, any contracts or agreements with trustees,
insurance companies, or others relating to any such employee benefit plans or
arrangements) established or maintained by GGFI for its employees and agents.

 

(vi) Each of GGFI’s employees is an “at-will” employee and no written
employment, commission, or compensation agreement of any kind exists between the
Seller and any of its employees, except as set for in Schedule 4.1(j). Schedule
4.1(j) further lists all of the Seller’s employment or supervisory manuals,
employment or supervisory policies, and written information generally provided
to employees (such as applications or notices), and true and complete copies of
those manuals, policies, and written information have been provided to the CANB.
GGFI does not have any agreements or understandings with its employees except as
reflected in the items listed on Schedule 4.1(j).

 

(vii) Schedule 4.1(j) contains a complete and accurate list of all officers,
employees, and consultants of GGFI, specifying their names and job designations,
the total amount paid or payable as compensation to each of them, and the basis
of such compensation, whether fixed or commission or a combination thereof, and
benefits accrued by them through the date of this Agreement.

 

(viii) GGFI has no severance pay plan, policy, practice, or agreement with any
of its employees.

 



 8 of 26

  



  

(k) Properties and Tangible Assets.

 

(i) GGFI has valid land use rights for all real property that is material to its
business and good, clear and marketable title to all its tangible properties and
tangible assets disclosed as being owned by GGFI, free and clear of all material
security interests, encumbrances, claims, security interest, options and
restrictions of any nature whatsoever.

 

(ii) GGFI has good and marketable title to, or in the case of leased property, a
valid leasehold interest in, the office space, computers, equipment and other
material tangible assets which are material to its business. Each such tangible
asset is in all material respects in good operating condition and repair
(subject to normal wear and tear), is suitable for the purposes for which it
presently is used, and, except as to leased assets, free and clear of any and
all security interests. GGFI does not have any knowledge of any dispute or claim
made by any other person concerning such right, title and interest in such
tangible assets.

 

(l) Intellectual Property.

 

(i) As used in this Agreement, “Intellectual Property” means all right, title
and interest in or relating to all intellectual property, whether protected,
created or arising under the laws of the United States, New York, or any other
jurisdiction or under any international convention, including, but not limited
to the following: (a) service marks, trademarks, trade names, trade dress, logos
and corporate names (and any derivations, modifications or adaptations thereof),
Internet domain names and Internet websites (and content thereof), together with
the goodwill associated with any of the foregoing, and all applications,
registrations, renewals and extensions thereof (collectively, “Marks”); (b)
patents and patent applications, including all continuations, divisionals,
continuations-in-part and provisionals and patents issuing thereon, and all
reissues, reexaminations, substitutions, renewals and extensions thereof
(collectively, “Patents”); (c) copyrights, works of authorship and moral rights,
and all registrations, applications, renewals, extensions and reversions thereof
(collectively, “Copyrights”); (d) confidential and proprietary information,
trade secrets and non-public discoveries, concepts, ideas, research and
development, technology, know-how, formulae, inventions (whether or not
patentable and whether or not reduced to practice), compositions, processes,
techniques, technical data and information, procedures, designs, drawings,
specifications, databases, customer lists, supplier lists, pricing and cost
information, and business and marketing plans and proposals, in each case
excluding any rights in respect of any of the foregoing that comprise or are
protected by Patents (collectively, “Trade Secrets”); and (e) Technology. For
purposes of this Agreement, “Technology” means all Software, information,
designs, formulae, algorithms, procedures, methods, techniques, ideas, know-how,
research and development, technical data, programs, subroutines, tools,
materials, specifications, processes, inventions (whether or not patentable and
whether or not reduced to practice), apparatus, creations, improvements and
other similar materials, and all recordings, graphs, drawings, reports,
analyses, and other writings, and other embodiments of any of the foregoing, in
any form or media whether or not specifically listed herein. Further, for
purposes of this Agreement, “Software” means any and all computer programs,
whether in source code or object code; databases and compilations, whether
machine readable or otherwise; descriptions, flow-charts and other work product
used to design, plan, organize and develop any of the foregoing; and all
documentation, including user manuals and other training documentation, related
to any of the foregoing.

 

(ii) Schedule 4.1(l) sets forth a list and description of the Intellectual
Property required for GGFI to operate, or used or held for use by GGFI, in the
operation of its business, including, but not limited to (a) all issued Patents
and pending Patent applications, registered Marks, pending applications for
registration of Marks, unregistered Marks, registered Copyrights of GGFI and the
record owner, registration or application date, serial or registration number,
and jurisdiction of such registration or application of each such item of
Intellectual Property, (b) all Software developed by or for GGFI and (c) any
Software not exclusively owned by GGFI and incorporated, embedded or bundled
with any Software listed in clause (b) above (except for commercially available
software and so-called “shrink wrap” software licensed to GGFI on reasonable
terms through commercial distributors or in consumer retail stores for a license
fee of no more than $1,000.00).

 



 9 of 26

  



  

(iii) GGFI is the exclusive owner of or has a valid and enforceable right to use
all Intellectual Property listed for GGFI in Schedule 4.1(l) (and any other
Intellectual Property required to be listed in Schedule 4.1(l)) as the same are
used, sold, licensed and otherwise commercially exploited by GGFI, free and
clear of all security interests, and no such Intellectual Property has been
abandoned. The Intellectual Property owned by GGFI and the Intellectual Property
licensed to it pursuant to valid and enforceable written license agreements
include all of the Intellectual Property necessary and sufficient to enable GGFI
to conduct its business in the manner in which such business is currently being
conducted. The Intellectual Property owned by GGFI and its rights in and to such
Intellectual Property are valid and enforceable.

 

(iv) GGFI not has received, and is not aware of, any written or oral notice of
any reasonable basis for an allegation against GGFI of any infringement,
misappropriation, or violation by GGFI of any rights of any third party with
respect to any Intellectual Property, and GGFI is not aware of any reasonable
basis for any claim challenging the ownership, use, validity or enforceability
of any Intellectual Property owned, used or held for use by GGFI. GGFI does not
have any knowledge (a) of any third-party use of any Intellectual Property owned
by or exclusively licensed to GGFI, (b) that any third-party has a right to use
any such Intellectual Property, or (c) that any third party is infringing,
misappropriating, or otherwise violating (or has infringed, misappropriated or
violated) any such Intellectual Property.

 

(v) GGFI has not infringed, misappropriated or otherwise violated any
Intellectual Property rights of any third parties, and GGFI is not aware of any
infringement, misappropriation or violation of any third party rights which will
occur as a result of the continued operation of GGFI as presently operated
and/or the consummation of the transaction contemplated by this Agreement.

 

(vi) GGFI has taken adequate security measures to protect the confidentiality
and value of GGFI’s Trade Secrets (and any confidential information owned by a
third party to whom GGFI has a confidentiality obligation).

 

(vii) The consummation of the transactions contemplated by this Agreement will
not adversely affect the right of GGFI to own or use any Intellectual Property
owned, used or held for use by it.

 

(viii) All necessary registration, maintenance, renewal and other relevant
filing fees in connection with any of the Intellectual Property owned by GGFI
and listed (or required to be listed) on Schedule 4.1(l) have been timely paid
and all necessary registrations, documents, certificates and other relevant
filings in connection with such Intellectual Property have been timely filed
with the relevant governmental authorities in the United States or foreign
jurisdictions, as the case may be, for the purpose of maintaining such
Intellectual Property and all issuances, registrations and applications
therefor. There are no annuities, payments, fees, responses to office actions or
other filings necessary to be made and having a due date with respect to any
such Intellectual Property within ninety (90) days after the date of this
Agreement.

 



 10 of 26

  



  

(m) Liabilities. GGFI has no liabilities or obligations of any nature (whether
fixed or unfixed, secured or unsecured, known or unknown and whether absolute,
accrued, contingent, or otherwise) except for liabilities or obligations
disclosed in the financial statements of GGFI or as may otherwise set forth on
Schedule 4.1(m).

 

(n) Intentionally Omitted.

 

(o) Ownership of Stock. ICNB owns all of the Shares free and clear of all liens,
stops, holds, and other encumbrances and has the full right to transfer the same
to CANB as contemplated by this Agreement.

 

(p) Material Agreements.

 

(i) Schedule 4.1(p) contains a complete and accurate list of each contract,
agreement, instrument, lease, and commitment (including license agreements) (i)
to which GGFI is a party and (ii) to which ICNB is a party as it related to the
Business of GGFI (collectively, the “Contracts”). GGFI has delivered a copy of
each Contract to CANB. Except as otherwise set forth on Schedule 4.1(p):

 

(ii) Neither ICNB or GGFI is in default under any Contract, nor, to their best
knowledge, does there exist any event that, with notice or the passage of time
or both, would constitute a default or event of default by ICNB or GGFI under
any Contract.

 

(iii) No power of attorney or similar authorization given by GGFI is currently
in effect or outstanding. No Contract limits the freedom of GGFI to compete in
any line of business or with any person.

 

(iv) Each of the Contracts is valid, binding, and enforceable by GGFI, as
applicable, in accordance with its terms and is in full force and effect. There
is no pending or threatened proceeding that would interfere with the quiet
enjoyment of any leasehold of which GGFI is the lessee or sublessee. All other
parties to the Contracts have consented or, before the Closing, will have
consented (when such consent is necessary) to the consummation of the
transactions contemplated by this Agreement without requiring modification of
GGFI’s rights or obligations under any Contract.

 

(v) ICNB and GGFI are not aware of any default by any other party to any
Contract or of any event that (whether with or without notice, lapse of time, or
both) would constitute a default by any other party with respect to obligations
of that party under any Contract, and, to the knowledge of ICNB and GGFI, there
are no facts that exist indicating that any of the Contracts may be totally or
partially terminated or suspended by the other parties.

 

(vi) To ICNB and GGFI’s knowledge, no Contract will result in any loss to GGFI
on the performance thereof (including any liability for penalties or damages,
whether liquidated, direct, indirect, incidental, or consequential).

 

(vii) GGFI is not a party to any Contract where GGFI is obligated to hold
harmless or indemnify any other third-party.

 

(viii) GGFI is not a party to any credit facility or loan Contracts whereby GGFI
is obligated to any third-party to either fund or make payments on any loan or
amounts due and owing.

 

(ix) Except as set forth on Schedule 4.1(p), GGFI is not a party to any Contract
that involves liability to GGFI of more than $10,000.00 in aggregate or annual
payments of more than $100,000.00.

 



 11 of 26

  



 

(q) Tax Returns and Tax Payments.

 

(i) GGFI has timely filed with the appropriate taxing authorities all tax
returns required to be filed by them (taking into account all applicable
extensions). All such tax returns are true, correct and complete in all respects
and have been provided to CANB. All taxes due and owing by GGFI have been paid
(whether or not shown on any tax return and whether or not any tax return was
required). GGFI shall provide CANB with all tax returns for GGFI for the past
seven (7) years.

 

(ii) No liability for unpaid taxes has been made or become a security interest
against the property of GGFI or is being asserted against GGFI, and no extension
of the statute of limitations on the assessment of any taxes has been granted to
GGFI and is currently in effect.

 

(iii) There are no audits, reviews or examinations of GGFI’s tax returns being
conducted by the I.R.S. or any state or local taxing authority.

 

(iv) As used herein, “taxes” shall mean all taxes of any kind, including,
without limitation, those on or measured by or referred to as income, gross
receipts, sales, use, ad valorem, franchise, profits, license, withholding,
payroll, employment, excise, severance, stamp, occupation, premium value added,
property or windfall profits taxes, customs, duties or similar fees, assessments
or charges of any kind whatsoever, together with any interest and any penalties,
additions to tax or additional amounts imposed by any governmental authority,
domestic or foreign. As used herein, “tax return” shall mean any return, report
or statement required to be filed with any governmental authority with respect
to taxes.

 

(r) Environmental Matters

 

(i) “Environmental Law” means any federal, state, or local statute, ordinance,
or regulation pertaining to the protection of the environment and any applicable
orders, judgments, decrees, permits, licenses, or other authorizations or
mandates under such statutes, ordinances, or regulations; and

 

(ii) “Hazardous Substance” means any hazardous, toxic, radioactive, or
infectious substance, material, or waste as defined, listed, or regulated under
any Environmental Law.

 

(iii) Except as disclosed on Schedule 4.1(r), GGFI, the Business, and its assets
are in compliance with all Environmental Laws and GGFI has all permits required
under Environmental Laws in connection with the construction, ownership, or
operation of GGFI’s assets and the Business. ICNB and GGFI are not aware of and
have not received notice of any past, present, or anticipated future events,
conditions, activities, investigation, studies, plans, or proposals that (a)
would interfere with or prevent compliance by GGFI, the Business, or GGFI’s
assets with any Environmental Law or (b) may give rise to any common-law or
other liability, or otherwise form the basis of a claim, action, suit,
proceeding, hearing, or investigation, involving GGFI, the Business, or GGFI’s
assets and related in any way to Hazardous Substances or Environmental Laws.

 

(iv) No Hazardous Substance has been disposed of, spilled, leaked, or otherwise
released on, in, under, or from, or otherwise come to be located in the soil or
water (including surface water and groundwater) on or under, the Business or any
other business owned, leased, or occupied by GGFI in connection with GGFI’s
business now or in the past.

 



 12 of 26

  



  

(v) All wastes generated in connection with the Business are and have been
transported to and disposed of at an authorized waste disposal facility in
compliance with all Environmental Laws.

 

(vi) GGFI is not liable under any Environmental Law for investigation, remedial,
removal, or other response costs, natural resources damages, or other claims
(including administrative orders) arising out of the release or threatened
release of any Hazardous Substance at the Business or any other facility, and no
basis exists for any such liability.

 

(vii) There are no underground storage tanks on any real property owned, leased,
or managed by GGFI (whether or not regulated and whether or not out of service,
closed, or decommissioned).

 

(viii) GGFI has disclosed and made available to the CANB true, complete, and
correct copies or results of any reports, studies, analyses, tests, monitoring,
correspondence with governmental agencies, or other documents in the possession
of or initiated by GGFI or otherwise known to GGFI and pertaining to the
existence of Hazardous Substances, to compliance with Environmental Laws, or to
any other environmental concern relating to GGFI’s business.

 

(s) Compliance with Anti-Corruption Laws. Neither GGFI nor to the knowledge of
ICNB and GGFI, any director, officer, shareholder, agent, employee or other
person acting on behalf of GGFI has, in the course of its actions for, or on
behalf of, GGFI (i) used any corporate funds for any unlawful contribution,
gift, entertainment or other unlawful expenses relating to political activity;
(ii) made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; (iii) made any unlawful
bribe, rebate, payoff, influence payment, kickback or other unlawful payment to
any foreign or domestic government official or employee, or (iv) committed any
act which would be reasonably likely to jeopardize GGFI’s ability to acquire or
maintain any GGFI Licenses.

 

(t) Receivables. Each of GGFI’s receivables (including accounts receivable,
loans receivable, and advances) that are reflected in the financial statements
provided to CANB, and each of the receivables that has arisen since that date,
has arisen only from bona fide transactions in the ordinary course of GGFI’s
business and will be fully collected when due, without resort to litigation and
without offset or counterclaim.

 

(u) OFAC. Neither GGFI, nor to the knowledge of GGFI, any director, officer,
agent, Shareholder, employee, affiliate or person acting on behalf of GGFI, is
currently subject to any U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Treasury Department.

 

(v) Lease. A valid and complete copy of all leases for the Business, including
all amendments, has been provided to CANB. There are no subleases relating to
the Business and no party other than GGFI has any right to occupy or use the
real property where the Business is located.

 

(w) Financial Information. All financial information of GGFI provided to CANB
(the “Financials”) fairly presents the financial position of GGFI as of the date
provided. Except as contemplated by or permitted under this Agreement, there are
no adjustments to the Financials that would, individually or in the aggregate,
have a material adverse effect on GGFI’s financial condition or results of
operations as reported in the Financials. All financial information for GGFI’s
past two fiscal years of operations until the Closing Date have been provided to
CANB. GGFI’s Financials are capable of being audited in accordance with GAAP.

 



 13 of 26

  



  

(x) Full Disclosure. All of the representations and warranties made by ICNB and
GGFI in this Agreement, and all statements set forth in the certificates
delivered by ICNB and GGFI, as applicable, at the Closing pursuant to this
Agreement, are true, correct and complete in all material respects and do not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make such representations, warranties or statements,
in light of the circumstances under which they were made, misleading. The copies
of all documents furnished by ICNB and GGFI pursuant to the terms of this
Agreement are complete and accurate copies of the original documents. The
schedules, certificates, and any and all other statements and information,
whether furnished in written or electronic form, to CANB or its representatives
by or on behalf of any of GGFI or its respective affiliates in connection with
the negotiation of this Agreement and the transactions contemplated hereby do
not contain any material misstatement of fact or omit to state a material fact
or any fact necessary to make the statements contained therein not misleading.

 

III.2 Representations and Warranties of CANB. CANB represents and warrants to
ICNB and GGFI as follows:

 

(a) Organization, Standing and Corporate Power. CANB is duly organized, validly
existing and in good standing under the laws of the State of Florida and has the
requisite corporate power and authority and all government licenses,
authorizations, permits, consents and approvals required to own, lease and
operate its properties and carry on its business as now being conducted. CANB is
duly qualified or licensed to do business and is in good standing in each
jurisdiction in which the nature of its business or the ownership or leasing of
its properties makes such qualification or licensing necessary, other than in
such jurisdictions where the failure to be so qualified or licensed
(individually or in the aggregate) would not have a material adverse effect with
respect to CANB.

 

(b) Subsidiaries. CANB does not own, directly or indirectly, any equity or other
ownership interest in any company, corporation, partnership, joint venture or
otherwise, other than such equity and ownership interest as are set forth on
Schedule 4.2(b).

 

(c) Corporate Authority; Noncontravention. CANB has all requisite corporate and
other power and authority to enter into this Agreement and to consummate the
transactions contemplated by this Agreement. The execution and delivery of this
Agreement by CANB and the consummation by CANB of the transactions contemplated
hereby have been (or will have been by Closing) duly authorized by all necessary
corporate action on the part of CANB. This Agreement has been duly executed and
when delivered by CANB shall constitute a valid and binding obligation of CANB,
enforceable against CANB in accordance with its terms, except as such
enforcement may be limited by bankruptcy, insolvency or other similar laws
affecting the enforcement of creditors’ rights generally or by general
principles of equity. The execution, delivery and performance of each of this
Agreement by CANB, and the consummation by CANB of the transactions contemplated
hereby and thereby including issuance and sale of the Purchase Shares in
accordance with this Agreement will not (i) result in a violation of the
Certificate of Incorporation or the Bylaws (or equivalent constitutive document)
of CANB or (ii) violate or conflict with, or result in a breach of any provision
of, or constitute a default (or an event which with notice or lapse of time or
both would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which CANB is a party, except for those which would not reasonably
be expected to have a material adverse effect, or (iii) result in a violation of
any law, rule, regulation, order, judgment or decree (including U.S. federal and
state securities laws and regulations) applicable to CANB or by which any
property or asset of CANB is bound or affected, except for those which would not
reasonably be expected to have a material adverse effect. CANB is not in
violation of or in default under, any provision of its Certificate of
Incorporation or Bylaws. CANB is not in violation of any term of or in default
under any contract, agreement, mortgage, indebtedness, indenture, instrument,
judgment, decree or order or any statute, rule or regulation applicable to CANB,
which violation or breach has had or would reasonably be expected to have a
material adverse effect

 



 14 of 26

  



  

(d) Capitalization and Voting Rights. The authorized, issued and outstanding
capital stock of CANB is as set forth in Schedule 4.2(d) hereto and all issued
and outstanding shares of capital stock of CANB are validly issued, fully paid
and nonassessable. Except as set forth in Schedule 4.2(d) hereto, (i) there are
no outstanding securities of CANB or any of its Subsidiaries which contain any
preemptive, redemption or similar provisions, nor is any holder of securities of
CANB or any Subsidiary entitled to preemptive or similar rights arising out of
any agreement or understanding with CANB or any Subsidiary by virtue of any of
the Transaction Documents, and there are no contracts, commitments,
understandings or arrangements by which CANB or any of its Subsidiaries is or
may become bound to redeem a security of CANB or any of its Subsidiaries; (ii)
neither CANB nor any Subsidiary has any stock appreciation rights or “phantom
stock” plans or agreements or any similar plan or agreement; and (iii) except as
set forth in Schedule 4.2(d) there are no outstanding options, warrants,
agreements, convertible securities, preemptive rights or other rights to
subscribe for or to purchase or acquire, any shares of capital stock of CANB or
any Subsidiary or contracts, commitments, understandings, or arrangements by
which CANB or any Subsidiary is or may become bound to issue any shares of
capital stock of CANB or any Subsidiary, or secur-ities or rights convertible or
exchangeable into shares of capital stock of CANB or any Subsidiary. Except as
set forth in Schedule 4.2(d) and as otherwise required by law, there are no
restrictions upon the voting or transfer of any of the shares of capital stock
of CANB pursuant to CANB’s Charter Documents (as defined below) or other
governing documents or any agreement or other instruments to which CANB is a
party or by which CANB is bound. All of the issued and outstanding shares of
capital stock of CANB are validly issued, fully paid and nonassessable
(collectively, “Encumbrances”). Except as set forth in Schedule 4.2(c), all of
such outstanding capital stock has been issued in compliance with applicable
federal and state securities laws. Except as set forth on Schedule 4.2(d), the
issuance of Purchase Shares, as contemplated hereby will not obligate CANB to
issue shares of Common Stock or other securities to any other person (other than
the Subscriber) and except as set forth in Schedule 4.2(c) will not result in
the adjustment of the exercise, conversion, exchange or reset price of any
outstanding security. CANB does not have outstanding stockholder purchase rights
or “poison pill” or any similar arrangement in effect giving any person the
right to purchase any equity interest in CANB upon the occurrence of certain
events.

 

(e) Government Authorization. No consent, approval, order or authorization of,
or registration, declaration or filing with, or notice to, any Governmental
Entity, is required by or with respect to CANB in connection with the execution
and delivery of this Agreement by CANB, or the consummation by CANB of the
transactions contemplated hereby, except, with respect to GGFI’s business, any
approval required by any local, city or state Governmental Entity as it relates
to change of ownership of GGFI.

 

(f) Certain Fees. No brokerage or finder’s fees or commissions are or will be
payable by CANB to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other person with respect to the
transactions contemplated by this Agreement.

 

(g) Litigation; Labor Matters; Compliance with Laws. There is no suit, action or
proceeding or investigation pending or, to the knowledge of CANB, threatened
against or affecting CANB or any basis for any such suit, action, proceeding or
investigation that, individually or in the aggregate, could reasonably be
expected to have a material adverse effect with respect to CANB or prevent,
hinder or materially delay the ability of CANB to consummate the transactions
contemplated by this Agreement, nor is there any judgment, decree, injunction,
rule or order of any Governmental Entity or arbitrator outstanding against CANB
having, or which, insofar as reasonably could be foreseen by CANB, in the future
could have, any such effect.

 



 15 of 26

  



 

(h) Issuance of Purchase Shares. The Purchase Shares that are being issued to
ICNB hereunder, when issued, sold and delivered in accordance with the terms and
for the consideration set forth in this Agreement, will be duly and validly
issued, fully paid and nonassessable, and free of restrictions on transfer other
than restrictions on transfer under the Transaction Documents, applicable state
and federal securities laws and liens or encumbrances created by or imposed by
ICNB.

 

(i) SEC Reports; Financial Statements. CANB has filed all reports required to be
filed by it under the Securities Act and Securities Exchange Act of 1934, as
amended (the “Exchange Act”), including pursuant to Section 13(a) or 15(d)
thereof, for the twenty-four (24) months preceding the date hereof (or such
shorter period as CANB was required by law to file such reports) (the foregoing
materials being collectively referred to herein as the “SEC Reports” and,
together with the Schedules to this Agreement (if any), the “Disclosure
Materials”) on a timely basis or has timely filed a valid extension of such time
of filing and has filed any such SEC Reports prior to the expiration of any such
extension. As of their respective dates, the SEC Reports complied in all
material respects with the requirements of the Securities Act and the Exchange
Act and the rules and regulations of the SEC promulgated thereunder, and none of
the SEC Reports, when filed, contained any untrue statement of a material fact
or omitted to state a material fact required to be stated therein or necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading. The financial statements of CANB included
in the SEC Reports comply in all material respects with applicable accounting
requirements and the rules and regulations of the SEC with respect thereto as in
effect at the time of filing. Such financial statements have been prepared in
accordance with United States generally accepted accounting principles (“GAAP”)
applied on a consistent basis during the periods involved, except as may be
otherwise specified in such financial statements or the footnotes thereto, and
fairly present in all material respects the financial position of CANB and its
consolidated Subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments.

 

(j) Licenses. Except as otherwise set forth in the SEC Reports, CANB and its
Subsidiaries have sufficient licenses, permits and other governmental
authorizations currently required for the conduct of its businesses or ownership
of properties and is in all material respects in compliance therewith.

 

(k) Compliance. Except as set forth in SEC Reports or on Schedule 4.2(k),
neither CANB nor any Subsidiary: (i) is in default under or in violation of (and
no event has occurred that has not been waived that, with notice or lapse of
time or both, would result in a default by CANB or any Subsidiary under), nor
has CANB or any Subsidiary received notice of a claim that it is in default
under or that it is in violation of, any indenture, loan or credit agreement or
any other agreement or instrument to which it is a party or by which it or any
of its properties is bound (whether or not such default or violation has been
waived), (ii) is in violation of any judgment, decree or order of any court,
arbitrator or other governmental authority or (iii) is or has been in violation
of any statute, rule, ordinance or regulation of any governmental authority,
including without limitation all foreign, federal, state and local laws relating
to taxes, environmental protection, occupational health and safety, product
quality and safety and employment and labor matters, except in each case as
could not have or reasonably be expected to result in a Material Adverse Effect.

 

(l) Regulatory Permits. Except as set forth in Schedule 4.2(l), CANB and the
Subsidiaries possess all certificates, authorizations and permits issued by the
appropriate federal, state, local or foreign regulatory authorities necessary to
conduct their respective businesses, except where the failure to possess such
permits could not reasonably be expected to result in a material adverse effect
(“Material Permits”), and neither CANB nor any Subsidiary has received any
notice of proceedings relating to the revocation or modification of any Material
Permit.

 

(m) Full Disclosure. All of the representations and warranties made by CANB in
this Agreement, and all statements set forth in the certificates delivered by
CANB at the Closing pursuant to this Agreement, are true, correct and complete
in all material respects and do not contain any untrue statement of a material
fact or omit to state any material fact necessary in order to make such
representations, warranties or statements, in light of the circumstances under
which they were made, misleading. The copies of all documents furnished by CANB
pursuant to the terms of this Agreement are complete and accurate copies of the
original documents. The schedules, certificates, and any and all other
statements and information, whether furnished in written or electronic form, to
ICNB or its representatives by or on behalf of CANB and CANB’s stockholders in
connection with the negotiation of this Agreement and the transactions
contemplated hereby do not contain any material misstatement of fact or omit to
state a material fact or any fact necessary to make the statements contained
therein not misleading.

 



 16 of 26

  



  

Article IV

COVENANTS RELATING TO CONDUCT OF BUSINESS PRIOR TO EXCHANGE

 

IV.1 Negative Covenants. From the date of this Agreement and until the Closing
Date, or until the prior termination of this Agreement, GGFI shall not, unless
agreed to by CANB in writing:

 

(a) engage in any transaction, except in the normal and ordinary course of
business, or create or suffer to exist any security interest upon any of its
assets or which will not be discharged in full prior to the closing;

 

(b) sell, assign or otherwise transfer any of its assets, or cancel or
compromise any debts or claims relating to their assets, other than for fair
value, in the ordinary course of business, and consistent with past practice;

 

(c) fail to use reasonable efforts to preserve intact its present business
organization, keep available the services of its employees and preserve its
material relationships with customers, suppliers, licensors, licensees,
distributors and others, such that its goodwill and ongoing business not be
impaired prior to the Closing;

 

(d) issue any equity interests, including shares of capital stock, or make other
changes to GGFI’s capital structure;

 

(e) hire, retain, fire or change the terms of compensation for or with any
director, officer, employee, contractor, vendor or customer;

 

(f) permit any material adverse change to occur with respect to GGFI or its
Business or assets; or

 

(g) make any material change with respect to its Business in accounting or
bookkeeping methods, principles or practices.

 

IV.2 Affirmative Covenants. From the date of this Agreement and until the
Closing Date, or until the prior termination of this Agreement, GGFI and ICNB
shall, unless otherwise agreed to by CANB in writing:

 

(a) obtain all consents and approvals necessary to effectuate the Stock Purchase
and the change of ownership with any applicable Governmental Entity as it
relates to the Business;

 

(b) fully cooperate with CANB, upon reasonable request by CANB, in its due
diligence investigations of GGFI and in preparing and submitting proper
disclosures and fees to any applicable city and state Governmental Entity
relating to the Stock Purchase and renewal of the GGFI Licenses;

 

(c) comply with all laws and regulations applicable to it, including, but not
limited to, those relating to the legal purchase, sale, cultivation,
manufacturing, and/or distribution of hemp, hemp derivatives, and hemp-related
products (the “Industry”);

 

(d) use best efforts to preserve intact its present business organizations, keep
available the services of its employees and preserve its material relationships
with customers, suppliers, licensors, licensees, distributors and others, to the
end that its good will and ongoing business not be impaired prior to the
Closing; and

 

(e) GGFI will pay all expenses and debt that becomes due and payable (it being
understood and agreed that ICNB is not responsible for and GGFI expenses and
debts not explicitly and directly taken on or known by ICNB related to the
Business or GGFI).

 



 17 of 26

  



  

IV.3 Additional Covenants. GGFI and ICNB hereby jointly and severally covenant
to CANB that, at the time of Closing:

 

(a) ICNB shall not have transferred, pledged or hypothecated any of its
interests in GGFI; and

 

(b) GGFI shall own, hold, and have full interest and title in and to the assets
listed on Exhibit B hereto (the “Required Assets”).

 

Article V

ADDITIONAL AGREEMENTS

 

V.1 Access to Information; Confidentiality

 

(a) Access to Information. ICNB and GGFI shall, and shall cause their respective
officers, employees, counsel, financial advisors and other representatives to,
afford to CANB and its representatives reasonable access during normal business
hours during the Due Diligence Period to GGFI’s properties, books, contracts,
commitments, personnel and records and, during such period. ICNB and GGFI shall,
and shall cause their respective officers, employees and representatives to,
furnish promptly to CANB all information concerning GGFI’s Business, properties,
financial condition, operations and personnel as such CANB may from time to time
reasonably request. Without limiting the generality of the foregoing, and
notwithstanding anything to the contrary contained herein this Agreement, ICNB
and GGFI shall, within five (5) days from full execution of this Agreement,
provide CANB with all documents and information requested on the “Initial Due
Diligence List” contained in Exhibit C hereto.

 

(b) Confidentiality. All information furnished by either Party hereto will be
treated as the sole property of the Party furnishing the information (the
“Disclosing Party”) until consummation of the transactions contemplated herein,
and if such transactions do not occur, each Party shall return to the Disclosing
Party all documents or other material containing or reflecting or referring to
such information and all copies thereof. Other than as required by law (i) the
Parties will keep confidential all information contained herein or produced by
the Parties in connection with the transactions referenced herein, and will not
directly or indirectly use such information for any competitive or other
commercial purpose; and (ii) no press release or public announcement of this
letter of intent will be made without the prior written consent of both CANB and
ICNB, except for such disclosures as may be required by law.

 

(c) Effect on Representations. No investigation pursuant to this Section 5.01
shall affect any representations or warranties of the parties herein or the
conditions to the obligations of the Parties hereto.

 



 18 of 26

  



  

V.2 Best Efforts. Upon the terms and subject to the conditions set forth in this
Agreement, each Party agrees to use its best efforts to take, or cause to be
taken, all actions, and to do, or cause to be done, and to assist and cooperate
with the other Parties in doing, all things necessary, proper or advisable to
consummate and make effective, in the most expeditious manner practicable, the
Stock Purchase and the other transactions contemplated by this Agreement,
including but not limited to preparing and filing all necessary notifications,
and seeking to obtain all necessary consents and approvals from Governmental
Entities and other third parties, and complying with all other legal or
contractual requirements for or preconditions to the transactions contemplated
by this Agreement, in each case in a form required for compliance with the same.
The Parties shall mutually cooperate in order to facilitate the achievement of
the benefits reasonably anticipated from the Stock Purchase.

 

V.3 Public Announcements. The Parties will not issue any press release or other
public statements with respect to the transactions contemplated by this
Agreement, except as may be required by applicable law or court process or
approved by the other Parties.

 

V.4 Expenses. All costs and expenses incurred in connection with this Agreement
and the transactions contemplated hereby shall be paid by the Party incurring
such expenses.

 

V.5 Resignations; Employment Agreements. On or prior to Closing, CANB shall have
received written resignations from all officers, directors, and principal
employees of GGFI and all agreements and contracts with such persons shall be
considered null and void upon Closing. Officers, directors, and certain key
employees of GGFI, as determined by CANB in its sole discretion, will execute
new employment agreements in a form consistent with CANB’s standard employment
contracts entered into during its ordinary course of business (each, an
“Employment Agreement”). Nothing in the foregoing sentence shall obligate CANB
to enter into an Employment Agreement with any person and CANB shall have sole
discretion in deciding who to offer an Employment Agreement to and the terms of
such Employment Agreement. It is specifically understood and agreed that the
Employment Agreements will contain, inter alia, confidentiality, non-disclosure,
non-circumvention and non-competition provisions.

 

V.6 No Solicitation, Competition or Disclosure. Prior to Closing, ICNB and each
officer, director, and key employee (collectively, “Key Persons”) shall enter
into a non-competition, non-disclosure and non-solicitation agreement with CANB,
in the form satisfactory to CANB, whereby the Key Persons agree not to disclose
any of CANB’s or GGFI’s confidential information or use GGFI’s proprietary
information or trade secrets, and, for a period of two (2) years following
Closing, in any capacity, directly or indirectly, (i) compete with GGFI’s
Business; (ii) hire or attempt to hire or otherwise solicit any employees or
GGFI or CANB in employment in or services to any undertaking with which it is
associated; or (iii) solicit any customers or clients of GGFI or CANB.

 

V.7 GGFI Licenses. The Parties acknowledge that each of the GGFI Licenses has an
expiration date (each an “Application Deadline”), and that GGFI must submit
applications for each GGFI License prior to its Application Deadline. ICNB and
GGFI agree to complete and submit a renewal application for each GGFI License
prior to its Application Deadline if such Application Deadline occurs before the
Closing Date. CANB shall have the right, but not the obligation, to review, make
changes to and approve each application prior to submission to the applicable
Governmental Entity. Shareholders agree to work with CANB post-Closing
throughout the entire application process and to provide CANB with all documents
and information requested by the applicable Governmental Entity until the
application for the GGFI Licenses are ultimately denied or approved. The Parties
further agree to work together in order for GGFI to submit all information and
documents required by any Governmental Entity to approve the change of ownership
of GGFI to CANB prior to Closing.

 

V.8 Transition. ICNB shall assist and consult with CANB in the transition of
ownership of GGFI and operation of the Business for a period of not less than
ninety (90) days from the Closing Date. In addition, during such ninety (90) day
period, ICNB shall take all steps necessary and provide all documents and
information needed to assist CANB in maintaining the GGFI Licenses.

 



 19 of 26

  



  

V.9 Intentionally Omitted.

 

V.10 Releases. (a) ICNB and the minority interest holders of GGFI shall sign
releases releasing CANB from any liabilities relating to the Stock Purchase and
Business of GGFI prior to Closing. In addition, the minority interest holders of
GGFI shall sign releases releasing ICNB from any liabilities relating to the
Stock Purchase and Business of GGFI prior to Closing. The foregoing
notwithstanding, ICNB does not (i) release CANB from any liabilities relating to
the representations and warranties made pursuant to Section 3.2 hereof, the
covenants made pursuant to Article 5 hereof or the indemnity agreements made in
Article 8 hereof, or (ii) release or surrender any of the rights they may have
in the future as shareholders of CANB.

 

(b) CANB shall sign a release releasing ICNB from any liabilities relating to
the Stock Purchase prior to Closing. The foregoing notwithstanding, CANB does
not (i) release ICNB from any liabilities relating to the representations and
warranties made pursuant to Section 3.1 hereof, the covenants made pursuant to
Article 5 hereof or the indemnity agreements made in Article 8 hereof.

 

V.11 Audit. Upon execution of this Agreement, ICNB and GGFI shall take all steps
necessary to have GGFI’s Financials from January 2017 to current audited under
GAAP standards and shall timely cooperate with all requests made by the
auditors. CANB shall pay for the reasonable costs of such audit. The audit must
be conducted as expediently as possible.

 

V.12 Intentionally Omitted.

 

Article VI

 

CONDITIONS PRECEDENT

 

VI.1 Conditions to Each Party’s Obligation to Effect the Stock Purchase. The
obligation of each Party to effect the Stock Purchase and otherwise consummate
the transactions contemplated by this Agreement is subject to the satisfaction,
at or prior to the Closing, of each of the following conditions:

 

(a) No Restraints. No temporary restraining order, preliminary or permanent
injunction or other order preventing the consummation of the Stock Purchase
shall have been issued by any court of competent jurisdiction or any other
Governmental Entity having jurisdiction and shall remain in effect, and there
shall not be any applicable legal requirement enacted, adopted or deemed
applicable to the Stock Purchase that makes consummation of the Stock Purchase
illegal.

 

VI.2 Conditions Precedent to Obligations of CANB. The obligation of CANB to
effect the Stock Purchase and otherwise consummate the transactions contemplated
by this Agreement are subject to the satisfaction, at or prior to the Closing,
of each of the following conditions:

 

(a) Representations, Warranties and Covenants. The representations and
warranties of ICNB and GGFI in this Agreement shall be true and correct in all
material respects (except for such representations and warranties that are
qualified by their terms by a reference to materiality or material adverse
effect, which representations and warranties as so qualified shall be true and
correct in all respects) both when made and on and as of the Closing, and (ii)
ICNB and GGFI shall each have performed and complied in all material respects
with all covenants, obligations and conditions of this Agreement required to be
performed and complied with by each of them prior to the Closing.

 



 20 of 26

  



  

(b) Consents. CANB shall have received evidence, in form and substance
reasonably satisfactory to it, that such licenses, permits, consents, approvals,
authorizations, qualifications and orders of governmental authorities and other
third parties as necessary in connection with the transactions contemplated
hereby have been obtained.

 

(c) Officer’s Certificates. CANB shall have received officer’s certificates
executed on behalf of ICNB and GGFI by an executive officer of ICNB and GGFI, as
applicable, confirming that the conditions set forth in Sections 6.01 and 6.02
have been satisfied.

 

(d) No Material Adverse Change. There shall not have occurred any change in the
business, condition (financial or otherwise), results of operations or assets
(including intangible assets) and properties of GGFI that, individually or in
the aggregate, could reasonably be expected to have a material adverse effect on
GGFI.

 

(e) Representation Letter. CANB shall have received from GGFI a valid opinion of
counsel from an attorney licensed to practice law in each jurisdiction where
GGFI does business that that the GGFI Licenses are valid under applicable state
and city laws and regulations and entitle GGFI to operate the Business as it is
currently conducted.

 

(f) Secretary’s Certificates.

 

(i) CANB shall have received a certificate, dated as of the Closing Date, from
the Secretary of ICNB, certifying (i) as to the incumbency and signatures of the
officers of ICNB, who shall execute this Agreement and documents at the Closing
and (ii) that attached thereto is a true and complete copy of resolutions of the
Board of Directors of ICNB and its shareholders authorizing the execution,
delivery and performance of this Agreement by ICNB.

 

(ii) Further, CANB shall have received a certificate, dated as of the Closing
Date, from the Secretary of GGFI, certifying (i) as to the incumbency and
signatures of the officers of GGFI, who shall execute this Agreement and related
documents at the Closing and (ii) that attached thereto is a true and complete
copy of (A) the articles or certificate of incorporation of GGFI and all
amendments thereto, (B) the bylaws of GGFI and all amendments thereto, and (C)
resolutions of the Board of Directors of GGFI and its shareholders authorizing
the execution, delivery and performance of this Agreement by GGFI.

 

(c) Lock-Up; Leak-Out. ICNB shall have executed and delivered to CANB a
lock-up/leak-out agreement in the form annexed hereto as Exhibit D.

 

(g) Assignability of Contracts. CANB shall have received confirmation from all
third parties who have Contracts with GGFI and/or ICNB, as applicable, that the
transactions contemplated by this Agreement and the assignment of applicable
Contracts from ICNB to CANB shall not in any way negatively impact or invalidate
such Contracts. Furthermore, ICNB shall have provided to CANB one or more
assignments, in a form reasonably acceptable to CANB, assigning all of ICNB’s
rights under the Contracts to CANB.

  



 21 of 26

  



  

(h) Landlord Consent. To the extent required by any applicable Contract, the
landlord for the real property(ies) where the Business is located shall have
approved the transfer of Shares to CANB.

 

(i) Due Diligence. CANB shall be satisfied with its due diligence investigations
during the Due Diligence Period.

 

(j) Licenses. All applicable Governmental Entities shall have approved the
change of ownership of GGFI as it relates to the GGFI Licenses. Further, GGFI
shall have submitted applications for all GGFI Licenses with Application
Deadlines prior to the Closing Date, had each application deemed complete by the
applicable Governmental Entity, and been granted an extension on the expiration
of such GGFI Licenses.

 

(k) Releases. CANB shall have received the releases contemplated by Section
5.10.

 

(l) Financial Statements. The financial statements of GGFI shall have undergone
and completed an approved audit as contemplated by Section 5.11.

 

(m) Schedules and Agreement. ICNB and GGFI shall have provided CANB with all
schedules and agreements, duly executed, required by this Agreement.

 

VI.3 Conditions Precedent to Obligation of ICNB. The obligation of ICNB to
effect the Stock Purchase and otherwise consummate the transactions contemplated
by this Agreement is subject to the satisfaction, at or prior to the Closing, of
each of the following conditions:

 

(a) Representations, Warranties and Covenants. The representations and
warranties of CANB in this Agreement shall be true and correct in all material
respects (except for such representations and warranties that are qualified by
their terms by a reference to materiality or material adverse effect, which
representations and warranties as so qualified shall be true and correct in all
respects) both when made and on and as of the Closing, and (ii) CANB shall have
performed and complied in all material respects with all covenants, obligations
and conditions of this Agreement required to be performed and complied with by
it prior to the Closing.

 

(b) Officer’s Certificate of CANB. ICNB shall have received a certificate
executed on behalf of CANB by an executive officer of CANB, confirming that the
conditions set forth in Sections 6.01 and 6.03 have been satisfied.

 

(c) Board Resolutions. ICNB shall have received resolutions duly adopted by
CANB’s Board of Directors approving the execution, delivery and performance of
the Agreement and the transactions contemplated by the Agreement.

 

(d) Releases. ICNB shall have received the releases contemplated by Section
5.10.

 

(e) Lock-Up; Leak-Out. New York Farms Group, Inc., the holder of the shares of
ICNB and holder of forty-nine percent (49%) of the issued and outstanding equity
interests of GGFI, shall have executed and delivered to ICNB a lock-up/leak-out
agreement in the form annexed hereto as Exhibit E.

  



 22 of 26

  



 

Article VII

TERMINATION, AMENDMENT AND WAIVER

 

VII.1 Termination. This Agreement may be terminated and abandoned at any time
prior to the Closing Date:

 

(a) by mutual written consent of CANB and ICNB;

 

(b) by either CANB or ICNB if any Governmental Entity shall have issued an
order, decree or ruling or taken any other action permanently enjoining,
restraining or otherwise prohibiting the Stock Purchase and such order, decree,
ruling or other action shall have become final and nonappealable;

 

(c) by CANB for any reason during the period from full execution of this
Agreement until the date thirty (30) days therefrom (the “Due Diligence
Period”);

 

(d) by CANB, if a material adverse change shall have occurred relative to GGFI
before Closing and is not cured within five (5) days after CANB tenders notice
of the breach to ICNB and GGFI;

 

(e) by CANB, if ICNB or GGFI fails to perform in any material respect any of its
material obligations under this Agreement after being given written notice and a
ten (10) day period to cure; or

 

(f) by ICNB, if CANB fails to perform in any material respect any of its
obligations under this Agreement after being given written notice and a ten (10)
day period to cure.

 

VII.2 Effect of Termination. In the event of termination of this Agreement by
either ICNB or CANB as provided in Section 7.01, this Agreement shall forthwith
become void and have no effect, without any liability or obligation on the part
of CANB, GGFI or ICNB. Nothing contained in this Section shall relieve any Party
for any breach of the representations, warranties, covenants or agreements set
forth in this Agreement.

 

VII.3 Amendment. This Agreement may not be amended except by an instrument in
writing signed on behalf of each of the parties.

 

VII.4 Extension; Waiver. Any agreement on the part of a Party to an extension or
waiver of another Party’s obligations hereunder shall be valid only if set forth
in an instrument in writing signed on behalf of such Party. The failure of any
Party to this Agreement to assert any of its rights under this Agreement or
otherwise shall not constitute a waiver of such rights.

 

VII.5 Return of Documents. In the event of termination of this Agreement for any
reason, CANB, GGFI and ICNB will return to the other Party all of the other
Party’s documents, work papers, and other materials (including copies) relating
to the transactions contemplated in this Agreement, whether obtained before or
after execution of this Agreement. CANB, GGFI and ICNB will not use any
information so obtained from the other Party for any purpose and will take all
reasonable steps to have such other Party’s information kept confidential.

 



 23 of 26

  



  

Article VIII

INDEMNIFICATION AND RELATED MATTERS

 

VIII.1 Survival of Representations and Warranties. The indemnification
provisions of this Article VIII and the representations and warranties contained
in this Agreement or in any instrument delivered pursuant to this Agreement
shall survive the Closing or earlier termination of this Agreement.

 

VIII.2 Indemnification. ICNB agrees to defend, indemnify and hold CANB (as well
as its officers, directors, members, employees and agents) harmless against and
in respect of any and all actions, suits, proceedings, demands, liabilities,
judgments, costs and expenses (including, but not limited to, reasonable
attorneys’ fees and court costs) (collectively, “Losses”) relating to: (a)
ICNB’s breach of any covenants, warranties or agreements set forth herein; (b)
any unrecorded, off balance sheet, or unaudited obligations explicitly and
directly taken on or known by ICNB related to the Business or GGFI that are not
disclosed to CANB (whether on the financial statements of GGFI or in the
Schedules to this Agreement); (c) any debts or expenses explicitly and directly
taken on or known by ICNB related to the Business or GGFI that are not disclosed
to CANB (whether on the financial statements of GGFI or in the Schedules to this
Agreement) , and (d) any and all actions, suits, proceedings, demands,
assessments, judgments, costs and expenses (including, but not limited to, court
costs and actual and reasonable attorneys’ fees) incident to any of the
foregoing, provided the amount of any indemnification shall not exceed an amount
equal to the value of the Shares as of the Closing.

 

In addition, GGFI agrees to defend, indemnify and hold CANB (as well as its
officers, directors, members, employees and agents) harmless against and in
respect of any and all actions, suits, proceedings, demands, liabilities,
judgments, costs and expenses (including, but not limited to, reasonable
attorneys’ fees and court costs) (collectively, “Losses”) relating to: (a) all
liabilities and obligations of, or claims against, GGFI that are not
specifically assumed by CANB hereunder (the “Excluded Liabilities”) or disclosed
to CANB (whether on the financial statements of GGFI or in the Schedules to this
Agreement) and are known to GGFI; (b) any and all liabilities, obligations or
claims arising out of or resulting from GGFI’s operation of its Business or its
assets prior to the Closing as well as any post-Closing claims related to the
infringement or alleged infringement of a third parties’ Intellectual Property
Rights or proprietary rights prior to the Closing; (c) GGFI’s breach of any
covenants, warranties or agreements set forth herein; and (d) any and all
actions, suits, proceedings, demands, assessments, judgments, costs and expenses
(including, but not limited to, court costs and actual and reasonable attorneys’
fees) incident to any of the foregoing.

 

VIII.3 Indemnification. CANB agrees to defend, indemnify and hold ICNB (as well
as its officers, directors, members, employees and agents) harmless against and
in respect of any and Losses relating to: (a) any and all liabilities,
obligations or claims arising out of or resulting from GGFI’s operation of its
Business or its assets after the Closing; (b) CANB’s breach of any covenants,
warranties or agreements set forth herein; and (c) any and all actions, suits,
proceedings, demands, assessments, judgments, costs and expenses (including, but
not limited to, court costs and actual and reasonable attorneys’ fees) incident
to any of the foregoing, provided the amount of any indemnification shall not
exceed an amount equal to the value of the Shares as of the Closing.

  



 24 of 26

  



   

VIII.4 Notice of Indemnification

 

Promptly after the receipt by any indemnified party (the “Indemnitee”) of notice
of the commencement of any action or proceeding against such Indemnitee, such
Indemnitee shall, if a claim with respect thereto is or may be made against any
indemnifying party (the “Indemnifying Party”) pursuant to this Article VIII,
give such Indemnifying Party written notice of the commencement of such action
or proceeding and give such Indemnifying Party a copy of such claim and/or
process and all legal pleadings in connection therewith. The failure to give
such notice shall not relieve any Indemnifying Party of any of its
indemnification obligations contained in this Article VIII, except where, and
solely to the extent that, such failure actually and materially prejudices the
rights of such Indemnifying Party. Such Indemnifying Party shall have, upon
request within thirty (30) days after receipt of such notice, but not in any
event after the settlement or compromise of such claim, the right to defend, at
its own expense and by its own counsel reasonably acceptable to the Indemnitee,
any such matter involving the asserted liability of the Indemnitee; provided,
however, that if the Indemnitee determines that there is a reasonable
probability that a claim may materially and adversely affect it, other than
solely as a result of money payments required to be reimbursed in full by such
Indemnifying Party under this Article VIII or if a conflict of interest exists
between Indemnitee and the Indemnifying Party, the Indemnitee shall have the
right to defend, compromise or settle such claim or suit; and, provided,
further, that such settlement or compromise shall not, unless consented to in
writing by such Indemnifying Party, which shall not be unreasonably withheld, be
conclusive as to the liability of such Indemnifying Party to the Indemnitee. In
any event, the Indemnitee, such Indemnifying Party and its counsel shall
cooperate in the defense against, or compromise of, any such asserted liability,
and in cases where the Indemnifying Party shall have assumed the defense, the
Indemnitee shall have the right to participate in the defense of such asserted
liability at the Indemnitee’s own expense. In the event that such Indemnifying
Party shall decline to participate in or assume the defense of such action,
prior to paying or settling any claim against which such Indemnifying Party is,
or may be, obligated under this Article VIII to indemnify an Indemnitee, the
Indemnitee shall first supply such Indemnifying Party with a copy of a final
court judgment or decree holding the Indemnitee liable on such claim or, failing
such judgment or decree, the terms and conditions of the settlement or
compromise of such claim. An Indemnitee’s failure to supply such final court
judgment or decree or the terms and conditions of a settlement or compromise to
such Indemnifying Party shall not relieve such Indemnifying Party of any of its
indemnification obligations contained in this Article VIII, except where, and
solely to the extent that, such failure actually and materially prejudices the
rights of such Indemnifying Party. If the Indemnifying Party is defending the
claim as set forth above, the Indemnifying Party shall have the right to settle
the claim only with the consent of the Indemnitee.

 

Article IX

GENERAL PROVISIONS

 

IX.1 Notices. All notices or other communications required or permitted
hereunder shall be in writing shall be deemed duly given (i) if by personal
delivery, when so delivered, (ii) if mailed, three (3) business days after
having been sent by registered or certified mail, return receipt requested,
postage prepaid and addressed to the intended recipient, (iii) if sent through
an overnight delivery service in circumstances to which such service guarantees
next day delivery, the following day, or (iv) when sent by facsimile with
telephonic confirmation or electronic mail with confirmation of transmission by
the transmitting equipment, the same day, in each case to the addresses,
facsimile numbers, or electronic mail addresses designated in writing by each
Party hereto to the other Parties. Any Party may change the address, facsimile
number, or electronic mail address to which notices and other communications
hereunder are to be delivered by giving the other Parties notice in the manner
herein set forth.

 

IX.2 Interpretation. When a reference is made in this Agreement to a Section,
Exhibit or Schedule, such reference shall be to a Section of, or an Exhibit or
Schedule to, this Agreement unless otherwise indicated. The headings contained
in this Agreement are for reference purposes only and shall not affect in any
way the meaning or interpretation of this Agreement. Whenever the words
“include,” “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation.”

  



 25 of 26

  



  

IX.3 Entire Agreement; No Third-Party Beneficiaries. This Agreement and the
other agreements and documents referred to herein constitute the entire
agreement, and supersede all prior agreements and understandings, both written
and oral, among the Parties with respect to the subject matter of this
Agreement. This Agreement is not intended to confer upon any person other than
the Parties any rights or remedies.

 

IX.4 Governing Law; Venue. This Agreement shall be governed and construed in
accordance with the laws of the State of New York without giving effect to
principles of conflicts or choice of laws thereof. Notwithstanding, the Parties
agree that the venue for any action shall be brought in the state of California
and the Parties waive any claim for forum non conveniens.

 

IX.5 Assignment. Neither this Agreement nor any of the rights, interests or
obligations under this Agreement shall be assigned, in whole or in part, by
operation of law or otherwise by any of the parties without the prior written
consent of the other parties. Any assignment in contradiction of the above shall
be null and void. Subject to the preceding sentence, this Agreement will be
binding upon, inure to the benefit of, and be enforceable by, the parties and
their respective successors and assigns. Notwithstanding the foregoing, CANB may
assign its rights under this Agreement to any subsidiaries designated by CANB in
a writing delivered to ICNB.

 

IX.6 Severability. Whenever possible, each provision or portion of any provision
of this Agreement will be interpreted in such manner as to be effective and
valid under applicable law but if any provision or portion of any provision of
this Agreement is held to be invalid, illegal or unenforceable in any respect
under any applicable law or rule in any jurisdiction, such invalidity,
illegality or unenforceability will not affect any other provision or portion of
any provision in such jurisdiction, and this Agreement will be reformed,
construed and enforced in such jurisdiction as if such invalid, illegal or
unenforceable provision or portion of any provision had never been contained
herein.

 

IX.7 Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, any one of which need not contain the signatures of more than one
party, but all such counterparts taken together will constitute one and the same
Agreement. This Agreement, to the extent delivered by means of a facsimile
machine or electronic mail (any such delivery, an “Electronic Delivery”), shall
be treated in all manner and respects as an original agreement or instrument and
shall be considered to have the same binding legal effect as if it were the
original signed version thereof delivered in person. At the request of any party
hereto, each other party hereto shall re-execute original forms hereof and
deliver them in person to all other parties. No party hereto shall raise the use
of Electronic Delivery to deliver a signature or the fact that any signature or
agreement or instrument was transmitted or communicated through the use of
Electronic Delivery as a defense to the formation of a contract, and each such
party forever waives any such defense, except to the extent such defense related
to lack of authenticity.

 

IX.8 Attorneys’ Fees. In the event any suit or other legal proceeding is brought
for the enforcement of any of the provisions of this Agreement, the parties
hereto agree that the prevailing party or parties shall be entitled to recover
from the other party or parties upon final judgment on the merits reasonable
attorneys’ fees, including attorneys’ fees for any appeal, and costs incurred in
bringing such suit or proceeding.

 

IX.9 Further Assurances. From time to time, whether at or following the Closing,
each Party shall make reasonable commercial efforts to take, or cause to be
taken, all actions, and to do, or cause to be done, all things reasonably
necessary, proper or advisable, including as required by applicable laws, to
consummate and make effective as promptly as practicable the transactions
contemplated by this Agreement.

 



 26 of 26



  